Citation Nr: 1430961	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-32 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to August 1988.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In August 2011, the Veteran testified before the undersigned at a personal hearing conducted via videoconferencing equipment.  The transcript of this hearing is of record.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's currently diagnosed OSA was incurred coincident with his active service.


CONCLUSION OF LAW

The criteria for service connection for OSA have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant issue.  Inasmuch as the determination below constitutes a full grant of the issue being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or assistance is harmless. 

II.  Legal Criteria, Factual Background, and Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2013).  The regulation states that service connection "means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service" and that this may be accomplished by, among other things, affirmatively showing inception.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish service connection, a claimant must generally show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, there is medical evidence showing the existence of a present OSA disability during the period on appeal.  See, e.g., November 2010 VA respiratory examination.  As such, the first element of service connection has been established.

Turning to an in-service incurrence, there is evidence that the Veteran was seen at least twice with complaints of shortness of breath.  A September 1972 service treatment record reflects complaints of asthma, being unable to sleep at night, and getting shortness of breath while laying down at night for the past 2-3 weeks.  Almost 1 year later, a September 1973 service treatment record indicates that the Veteran was seen for shortness of breath and insomnia.  

An October 2009 statement from the Veteran's spouse indicates that she is a registered nurse (she submitted a copy of her Registration Certificate with the Minnesota Board of Nursing) and has been married to the Veteran since 1976.  She indicates remembering that the Veteran would stop breathing while he was sleeping when stationed at Fort Lewis, Washington in approximately 1985.  She explained that he would snore very loudly and then would quit breathing.  She told the Veteran to be screened for sleep apnea, but noted that he was stubborn and didn't want to go for the fear of jeopardizing his military career.  She further noted that the Veteran went to the doctor in 1994 and was diagnosed with sleep apnea.  See April 1994; May 1994 private treatment records (noting daytime sleepiness associated with snoring and observed apneic events and an impression of "mild obstructive sleep apnea" upon nocturnal polysomnogram).  In light of the foregoing service records and statement from the Veteran's spouse, the Board finds the second element of service connection has been established.  

The Board finds the October 2009 statement from the Veteran's spouse to be competent, credible, and probative evidence that the Veteran experienced symptoms of sleep apnea in service (in particular, snoring and then he quit breathing) that was later confirmed by diagnostic testing about 6 years after his discharge from service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's OSA was incurred coincident with his service and the third element of service connection has been met.

The Board acknowledges a February 2011 VA opinion stating that the Veteran's OSA is not due to or caused by his military service.  The VA physician related the Veteran's OSA to "significant weight gain after discharge" from service.  The Board affords this opinion less weight because it did not consider the Veteran's spouse's competent and credible statements observing how the Veteran would stop breathing while he was sleeping during service.  

Because each of the three elements required for service connection has been established, service connection for OSA is warranted.  The benefit sought on appeal is granted.  As the Board is granting this appeal on a direct basis under 38 C.F.R. § 3.303(a), it is now moot to address the theory of secondary service connection raised by the Veteran.  

ORDER

Entitlement to service connection for OSA is granted.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


